YOUNG, District Judge
MEMORANDUM OPINION AND ORDER DENYING WRIT OF REVIEW
This is a petition filed pursuant to 5 V.I.C. App. V. R. 11 and 5 V.I.C. § 1421 et seq. to review an Opinion and Order of the Government Employees’ Service Commission. I believe that the petition for review is frivolous. Hence, the writ of review will not be issued.
Petitioner contends violations of due process in that he did not receive a full hearing before the Commissioner. No statute requires any such hearing. Petitioner received a full hearing before the GESC and was not “deprived” of any rights until after this hearing. Therefore, this contention is legally nonmeritorious.
Petitioner further contends that the GESC order is “contrary to the weight of the evidence.” However, 5 V.I.C. § 1422 provides that the writ will issue only where an administrative body “appears to have exercised [its] functions erroneously, or to have exceeded its jurisdiction.” I believe that the proper scope of review, particularly in cases involving short suspensions, and where we have a speedy, well-reasoned GESC decision, should be only for arbitrariness or particular procedural or legal errors. Petitioner points to none, but rather asks us to get into the business of redetermining facts. Such a review would be a *439waste of time and it certainly is not required by statute or due process in this kind of case.
ORDER
In conformance with the above Memorandum Opinion, it is hereby
ORDERED, that the petition for the writ of review should be and is DENIED.